Name: Commission Regulation (EEC) No 2173/80 of 11 August 1980 on the arrangements for imports into the United Kingdom of certain textile products originating in Thailand
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 8 . 80 Official Journal of the European Communities No L 212/27 COMMISSION REGULATION (EEC) No 2173/80 of 11 August 1980 on the arrangements for imports into the United Kingdom of certain textile products originating in Thailand THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ('), as last amended by Regula ­ tion (EEC) No 2143/79 (2 ), and in particular Articles 1 1 and 1 5 thereof, Whereas Article 1 1 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into the United Kingdom of gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized, impregnated or coated with artificial plastic materials (category 10), originating in Thailand , have exceeded the level referred to in paragraph 3 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article 11 , Thailand was notified on 2 May 1980 of a request for consultations ; whereas following those consultations it is desirable to make the products in question subject to quantitative limits for the years 1980 to 1982 ; Whereas paragraph 1 3 of the said Article 1 1 ensures that quantitative limits are observed by means of a double-checking system in accordance with Annex V to Regulation (EEC) No 3059/78 ; Whereas the products in question exported from Thai ­ land between 27 June 1980 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1980 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Importation into the United Kingdom of the category of products originating in Thailand specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2 (1). Article 2 1 . Products as referred to in Article 1 , shipped from Thailand to the United Kingdom before the date of entry into force of this Regulation and not yet released for free circulation , shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place before that date . 2 . Imports of products shipped from Thailand to the United Kingdom after the entry into force of this Regulation shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Thailand on or after 27 June 1980 and released for free circulation shall be set off against the quantitative limit established for 1980 . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 August 1980 . For the Commission Etienne DAVIGNON Member of the Commission (') OJ No L 365 , 27 . 12 . 1978 , p . 1 . (2 ) OJ No L 248, 2. 10 . 1979, p . 1 . No L 212/28 Official Journal of the European Communities 15 . 8 . 80 ANNEX Quantitative limits from : Category CCT headingNo NIMEXE code (1980) Description Member States Units 27 June to 31 December 1980 1 January to 31 December I | 1981 1982 10 60.02 A 60.02-40 Gloves, mittens and mitts, knitted or crocheted, not elastic or rubber ­ ized : Gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized, impregnated or coated with artificial plastic materials UK 1 000 pairs 200 530 562